Title: From James Madison to Thomas Jefferson, 25 November 1786
From: Madison, James
To: Jefferson, Thomas


Dear Sir
Richmond Novr. 25th. 1786.
The inclosed letter did not get to my hands till very lately though it was covered by one from Mrs Carr dated Aug: 21. I conferred a few days ago with Mr. Wythe on the subject of your Nephew in Williamsburg, and had the pleasure of receiving the most favorable account of his capacity, his diligence and his disposition. He is now in the College and enjoys the advantage of Mr. Wythe’s valuable patronage and instructions. Mr. Wythe assures me that he is an excellent Latin Scholar, and from the Greek classics which he has read & is reading, he must shortly merit the same character in the latter language. I have communicated to Mr. Wythe the plan of education which you wished t[o b]e pursued, and can count with perfect assurance on every attention on his part which the most zealous friendship to you and a particular affection to your Nephew can inspire. The evidence in favor of your younger Nephew is of the negative kind only, no late information having been received concerning him. Mr. D. Fitzhugh is here a member of the Assembly. He has not yet put into my hands the small sum which I was authorized to receive. He intimated to me a few days ago that he regretted the delay, & that he had a prospect of shortly putting an end to it. This letter goes by Mr. Chevalier who sets out tomorrow morning for N. Y. where he takes the Packet on the 15th. prox. I do not include any public matters, because I expect to bring them down to a later period in a letter which will reach N. Y. in time for the same conveyance. Ad[ie]u.
Js. Madison Jr
